EXHIBIT 10.23


Payments to Directors
     Effective January 1, 2017, non-employee directors of the Company are
compensated on the following basis:
         (1) Cash Compensation-(a) Directors are paid $100,000 of their annual
retainer in cash in quarterly installments unless a timely election is made
under the non-employee director sub-plan of the 2011 Plan to receive an
equivalent amount of market value stock options, restricted stock or RSUs or to
defer the cash to an interest-bearing account under the terms of that sub-plan
of the 2011 Plan; (b)  The Lead Director receives an additional $40,000 annual
retainer in cash, payable in quarterly installments; (c) Annual Board committee
chair retainers, payable in quarterly installments in cash, are $35,000 for the
Audit Committee Chair and $12,500 for each of the Chairs of the Compensation
Committee and the Governance and Nominating Committee; and (d) All members of
the Audit Committee (excluding the Audit Committee Chair) receive an additional
annual Audit Committee Member Retainer of $12,500, payable in quarterly
installments; and
         (2) Equity Compensation-Directors are paid $135,000 of their annual
retainer in equity, either in the form of market value stock options, restricted
stock or RSUs, based on the director’s timely election, with the equity issued
on the first NYSE trading day of January of each calendar year valued at the
NYSE market closing price of Company common stock on that date. If no timely
election is made, the non-employee director receives his or her annual equity
compensation in the form of $135,000 of market value stock options awarded on
the first NYSE trading day of each year.
     Directors do not receive meeting fees or fees for the execution of written
consents in lieu of Board meetings or in lieu of Board committee meetings. They
receive reimbursement for their travel and lodging expenses if they do not live
in the area where a meeting is held.
     Pursuant to the non-employee director sub-plan of the 2011 Plan, newly
elected non-employee directors receive upon the date of their initial election
to the Board $100,000 of restricted stock, valued at the market closing price of
Company common stock on that date.
     Non-employee directors may currently elect to defer all or a designated
portion of their cash-based annual director compensation into an
interest-bearing account pursuant to a timely election made under the
non-employee director sub-plan of the 2011 Plan. These accounts bear interest at
non-preferential rates set from time to time by the Compensation Committee. The
amounts in such accounts are paid to the director in a lump sum or equal monthly
installments for up to 120 months as elected by the director with payments
commencing on the earliest of (a) December 31 of the fifth year after the year
for which the deferral was made, (b) the first business day of the fourth month
after the director’s death or (c) the director’s termination as a non-employee
director of the Company or any of its subsidiaries for a reason other than
death.
     Directors who are employees of the Company or its subsidiaries receive no
compensation for Board service.





